Order entered March 12, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01401-CR
                                      No. 05-18-01402-CR
                                      No. 05-18-01403-CR

                            MICHAEL LEE BROOKS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F16-56811-Q, F16-56812-Q & F16-56813-Q

                                            ORDER
       Before the Court is appellant’s motion to abate these appeals. In the motion, appellant

states that the appellate record is not complete because the reporter’s record from the guilty plea

hearing has not been filed and the corrected certifications of appellant’s right to appeal are

missing. He asks us to abate the appeal until the complete record has been filed and that he then

be allowed a two-week extension of time to file his brief.

       A review of these appeals shows that the reporter’s record of the hearing on appellant’s

November 2, 2018 open pleas was filed January 31, 2019; the supplemental reporter’s record of

the hearing on appellant’s December 2, 2016 guilty pleas was filed March 7, 2019. The trial

court filed the amended certifications of appellant’s right to appeal on March 8, 2019.
       In light of the above, we DENY appellant’s motion to the extent he requests we abate

these appeals. We GRANT his motion to the extent he requests additional time to file his brief

and ORDER appellant’s brief due on or before March 25, 2019.




                                                  /s/    ROBERT D. BURNS, III
                                                         CHIEF JUSTICE